NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

PABLO YEBRA,                     )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D18-726
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Pablo Yebra, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.